UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1066


In Re:   PATRICK R. MCINTOSH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (2:10-cv-01730-RMG-BM)


Submitted:   March 15, 2011                 Decided:   March 21, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Patrick R. McIntosh, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick R. McIntosh petitions for a writ of mandamus

seeking      an   order        compelling      the    district       court    to   enter    a

protective order to relieve McIntosh’s discovery obligations in

a civil case in which he is the Plaintiff.                            We conclude that

McIntosh is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United   States

Dist.     Court,        426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,        333    F.3d    509,    516-17       (4th    Cir.    2003).       Further,

mandamus     relief       is    available      only    when    the    petitioner     has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                            Moreover, mandamus

may not be used as a substitute for appeal.                                In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by McIntosh is not available by way

of mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense      with       oral     argument      because       the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           PETITION DENIED




                                               2